DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2016/0220003) in view of Thompson et al. (US 5,577,299).
Hu discloses a securing apparatus, comprising an elongated pliable member (110); a fastener body (120) attached at a first end of the elongated pliable member, the fastener body having at least a portion with a width larger than a width of the pliable member (i.e. width taken from one hook member to the other); and two connection loops (130a, and adjacent loop) disposed at a second end of the elongated pliable member (see Figure 7). Hu does not disclose the connection loops joined at a midpoint to which the elongated pliable member is attached to form a generally figure eight shape. Thompson et al. teach a quick release mechanical knot formed from a tether wherein the knot is formed by making two connection loops (26, 28) then securing them together at a midpoint (12) to which the elongated pliable member (24) is attached to form a generally figure eight shape (see Figures 2 and 3) to create a quick knot with sufficient holding integrity (col. 5, lines 50-55). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connection loops of Hu be formed with the connection loops as taught by Thompson et al. to create a quick-release knot that has sufficient holding integrity.
Regarding claim 3, the two connection loops are formed from the same material as the elongated pliable member (paragraph 42; see Figure 7). 
Regarding claim 4, the two connection loops are sized to allow the width of the pliable member, but not the portion of the fastener body with a width larger than the width of the pliable member to pass therethough in an unstretched conformation (see Figure 7). 
Regarding claim 5, the two connection loops comprise a first connection loop (26) and a second connection loop (28), each extending from a central body (12) disposed at the second end of the elongate pliable member (see Figure 2 of Thompson).
Regarding claim 6, the first connection loop (28) is smaller than the second connection loop (26) (see Figure 2).
Regarding claim 7, the elongated pliable member (110) extends from the central body in a direction other than generally parallel to a midline axis defined by the joining of the first connection loop and second connection loop in a common plane (see Figure 7).
Regarding claim 8, the elongated pliable member (110) extends from the central body (as modified) in a direction generally parallel to the first connection loop (see Figure 7).
Regarding claim 9, the central body is defined by a clip (12) that secures folded portions of the elongated pliable member to define the two connection loops (see Figure 2 of Thompson).
Regarding claim 10, the elongated pliable member (110) is formed from an elastic material (paragraph 36).
Regarding claim 11, the elongated pliable member (110) is formed from a rounded cord or a flat cord (see Figure 7).
Regarding claim 12, the fastener body (120) has a larger diameter at a midpoint with relatively narrower ends on an axis orthogonal to the axis of attachment to the pliable member (see Figure 7).
Regarding claim 21, the two connection loops (26, 28) are formed from a section of the elongated pliable member which has been positioned in the figure eight conformation and then secured together (see Figures 2 and 3).

Response to Arguments
Applicant’s arguments filed 4/8/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
5/23/2022